208 F.3d 1246 (10th Cir. 2000)
BLACKHAWKCENTRAL CITY SANITATION DISTRICT, a quasi-municipal Colorado corporation, Plaintiff-Appellant,v.AMERICAN GUARANTEE AND LIABILITY INSURANCE COMPANY, a New York corporation, Defendant,andST. PAUL FIRE AND MARINE INSURANCE COMPANY, a Minnesota corporation, Defendant-Appellee.THE INSURANCE ENVIRONMENTAL LITIGATION ASSOCIATION, Amicus Curiae.
No. 98-1075
UNITED STATES COURT OF APPEALS TENTH CIRCUIT
April 11, 2000

1
NOTE: THE COURT HAS WITHDRAWN THIS OPINION. SEE SUBSTITUTED OPINION AT 214 F.3d 1183.